      Case 1:18-cv-12137-JPC-JLC Document 139 Filed 03/08/21 Page 1 of 2

                                                                               196-04 HOLLIS AVENUE
                                                                       SAINT ALBANS, NEW YORK 11412
                                                                                      P: (917) 337-2439
                                                                                    FAX: (914) 462-4137


March 8, 2021

VIA ECF
Honorable James L. Cott
United States Courthouse
500 Pearl Street
New York, New York 10007
                                               RE:    Kaye v. NYC Health & Hospitals Corp. et. al.
                                                      Index No.: 18-cv-12137(JPC)(JLC)
Dear Honorable Judge Cott:

        The parties jointly and respectfully submit this letter pursuant to Your Honor’s Order. (ECF.
Dkt. 138 ) On January 5, 2021, I notified the Court that I had tested positive for Covid-19, and
requested a stay of 60 days. Your Honor graciously granted my request, and stated that the
parties would convene on March 8, 2021. In compliance with Your Honor’s Order, both parties
have called the Court this morning, however we have not received a response from Chambers or
from any other Court personnel.

       When I originally requested the stay, I did not believe that I would need the entire 60
days to recover. However, the impact of the virus on my respiratory, cardiovascular and nervous
systems was far worse than I originally thought. In the upcoming weeks, I will continue to meet
and test with specialists to fully assess my status, and to further my treatment.

        Since I have requested the same stay in my other the cases where there were pending
issues, I am currently in the process of contacting my clients and opposing counsel in those
matters as well. Additionally, since the stays in those cases also ends today, I will also be updating
the Court in those matters. In the matter herein, since the parties have not had the opportunity
to address any of the outstanding discovery disputes before today’s call, the parties have agreed
to meet and confer on March 18, 2021 at 11AM.

       In closing, I would like to thank Your Honor again for granting me the stay. Although I
have not fully recovered, the time granted was tremendously helpful and has ensured that I will
be able to move forward.


Thank you,

/s/

Special Hagan, Esq.
Attorney for Plaintiff
      Case 1:18-cv-12137-JPC-JLC Document 139 Filed 03/08/21 Page 2 of 2

                                                              196-04 HOLLIS AVENUE
                                                      SAINT ALBANS, NEW YORK 11412
                                                                     P: (917) 337-2439
                                                                   FAX: (914) 462-4137


Melissa Kaye, M.D.

c:     Donna Canfield, Esq.
       Counsel for Defendants
